Exhibit 4.3 WARRANT AGREEMENT THIS WARRANT AGREEMENT (this “Agreement”) is made as of the 30th day of November, 2009 between Charter Communications, Inc., a Delaware corporation, with offices at 12405 Powerscourt Drive, St. Louis, Missouri 63131 (the “Company”), and Mellon Investor Services LLC, a New Jersey limited liability company (d/b/a BNY Mellon Shareowner Services), as Warrant Agent (the “Warrant Agent”). WHEREAS, on March 27, 2009, the Company, Charter Investment, Inc. and the direct and indirect debtor subsidiaries of the Company (collectively, the “Debtors”) filed petitions with the United States Bankruptcy Court (the “Bankruptcy Court”) under Title 11 of the United States Code, 11 U.S.C. §§ 101-1330. WHEREAS, the Company proposes to issue shares of New Common Stock (as defined below) pursuant to the order of the United States Bankruptcy Court for the Southern District of New York, Case No. 09-11435 (JMP), and the Plan of Reorganization confirmed therein in connection with the reorganization of the Company under Chapter 11 of Title 11 of the United States Code; WHEREAS, the Company proposes to issue, at the Effective Date (as defined below), warrants (the “Warrants”) to purchase, in the aggregate, 4,669,384 shares of New Common Stock at an exercise price of $19.80, toPaul G. Allen (“Mr. Allen”) (or his designees), such Warrants to be classified as CII Settlement Claim Warrants (as defined below); WHEREAS, the Company desires to provide for the form and provisions of the Warrants, the terms upon which they shall be issued and exercised, and the respective rights, limitation of rights, and immunities of the Company, the Warrant Agent, and the holders of the Warrants; WHEREAS, the Company desires the Warrant Agent to act on behalf of the Company, and the Warrant Agent is willing to so act, in connection with the issuance, registration, transfer, exchange, exercise and cancellation of the Warrants; and WHEREAS, all acts and things have been done and performed which are necessary to make the Warrants, when executed on behalf of the Company and countersigned by or on behalf of the Warrant Agent, as provided herein, the valid, binding and legal obligations of the Company, and to authorize the execution and delivery of this Agreement. NOW, THEREFORE, in consideration of the mutual agreements herein contained, the parties hereto agree as follows: ARTICLE I DEFINITIONS Section 1.1Definition of Terms.As used in this Agreement, the following capitalized terms shall have the following respective meanings: (a)“Business Day” shall mean any day other than a Saturday, Sunday or other day on which banks in the State of New York or New Jersey are authorized by law to remain closed. (b)“Beneficial Holder” shall mean any Person that holds beneficial interests in a Global Warrant Certificate. (c)“Board” shall mean the Board of Directors of the Company. (d)“CCH Notes Claim” has the meaning set forth in the Plan of Reorganization. (e)“CIH Notes Claim” has the meaning set forth in the Plan of Reorganization. (f)“CII Settlement Claim Warrants” has the meaning set forth in the Plan of Reorganization. (g)“Effective Date” has the meaning set forth in the Plan of Reorganization. (h)“Expiration Date” shall mean 5:00 p.m., New York City time, on November 30, 2016, or if such day is not a Business Day, the next succeeding day which is a Business Day. (i)“NASDAQ” shall mean The NASDAQ Stock Market (including any of its subdivisions such as the NASDAQ
